G-Reog, J. Tliis ivas an action of debt, by petition, brought in the Jefferson circuit court, at its November term, A. D. 1865, for the in-forcement of the payment of certain notes. The notes were executed on the first of February, A. D. 1859, and their consideration were slaves. The notes wore not stamped, as required by the United States revenue law, until a short time before they were offered in evidence, upon the trial of the case. Judgment was rendered for plaintiff, from which this appeal was taken. The only questions raised by the bill of exceptions are; first, as to the validity of the contract; and, second, as to whether the notes were evidence of the obligation on the part of the defendant, before they were stamped. Both of these questions have been determined by this court; the first, by the decision in the case of Jacoway, adm’r. v. Denton, 25 Ark., 625; and the second, by the decision in the case of Bumpass et al v. Edward R. Taggart. These decisions are conclusive of this case. Judgment affirmed, with costs. HaRRIson, J., being disqualified, did not sit in this case. Hon. John 'Whytock, special Supreme Judge.